Citation Nr: 1316298	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for coronary artery disease (CAD) status post bypass graft (hereinafter "CAD"), to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service-connection for CAD, to include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Appellant, R.M., and M.M.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946 and from September 1950 to January 1951.  The Veteran died in December 2010.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which determined that new and material evidence had not been submitted to reopen the claim for CAD.  The same decision also continued a 50 percent rating for the service-connected PTSD, which the Veteran did not appeal.  38 C.F.R. § 20.302(a).  As such, the matter is not before the Board.

As noted above, the Veteran died during the pendency of the appeal.  The Appellant submitted a Motion for Substitution in the matter pending prior to the claim for CAD being certified to the Board.  Her motion was granted pursuant to Fast Letter 10-30, Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), which added 38 U.S.C.A. § 521A, substitution in case of death of claimant.  

In April 2013, the RO denied theAppellant's claim for service connection for the cause of the Veteran's death.  In light of the favorable decision in the instant appeal, the claim for the cause of the Veteran's death is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   A September 2007 rating decision denied a claim of service connection for a heart condition, to include as secondary to the service-connected PTSD; the Veteran did not perfect an appeal of the decision.    

2.  Certain items of evidence received since the September 2007 rating decision are not cumulative and redundant, and relate to an unestablished fact that is necessary to substantiate the claim of service connection for CAD.  

3.  The evidence is in equipoise; CAD is proximately due to and/or the result of the service-connected PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for CAD, to include as secondary to the service-connected PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2012).

2.  By extending the benefit of the doubt to the Appellant, the criteria for service connection for CAD as secondary to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time.  There is no prejudice to the Appellant in light of the reopening of the claim and awarding service connection for CAD as secondary to the service-connected PTSD.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record, which does not contain any additional pertinent information.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material

The Appellant seeks to reopen the Veteran's claim of service connection for CAD.  The record indicates that originally in a September 2007 rating decision, the RO denied a claim for a heart condition on the basis that it was not incurred during service or related to the service-connected PTSD.  The RO additionally found no evidence that the Veteran's heart disease was permanently aggravated by his PTSD.  The Veteran did not appeal this decision.   No new and material evidence was received until the Veteran filed the instant claim to reopen in December 2008.  See generally 38 C.F.R. § 3.156.  The September 2007 rating decision therefore became the last final decision on any basis.  38 U.S.C.A. § 7105(c). 

The Veteran attempted to reopen his claim in 2008.  In a May 2009 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim for CAD on the basis that the evidence did not show that CAD (formerly heart condition) was incurred in or caused by service or within any applicable presumptive period or due to the service-connected PTSD.   The Veteran filed a notice of disagreement in June 2009.  A statement of the case (SOC) was issued in August 2009; the appeal was perfected in August 2009.  

Sadly, the Veteran died in December 2010.  As noted in the Introduction, the Appellant has been substituted as the claimant for the deceased Veteran.  Additional pertinent evidence was submitted and a supplemental statement of the case (SSOC) was issued in September 2012.  The RO determined that new and material evidence had been submitted to reopen the claim but not grant the benefit sought.  However, the Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Of record at the time of the September 2007 rating decision were the Veteran's service treatment records which were negative for complaints, treatment, or diagnoses of heart disease, to include CAD.  Post-service, VA outpatient treatment records dated in 2001 and 2002 show the Veteran received cardiac treatment.  He was also treated for longstanding depression and anxiety.   Upon VA examination in June 2002, the Veteran was diagnosed with PTSD.  In June 2002, the RO awarded service connection for PTSD effective from February 2002. 

Evidence submitted subsequent to the September 2007 rating decision includes articles regarding the relationship between heart disease and PTSD, private medical records showing treatment for CAD, lay statements from the Veteran's wife and son, statements from the Veteran that stress from his PTSD caused his heart disease, hearing testimony from the Appellant that the Veteran's PTSD took a toll on his health over the years, and a February 2010 VA addendum opinion that there was no relationship between the Veteran's PTSD and CAD.  

The evidence also included an April 2009 letter from the Veteran's social worker that the Veteran had increased health difficulties.  The letter also discussed the negative effects of his stress on his health.  An August 2009 letter from Dr. DEL opined PTSD contributed to the Veteran's CAD. 

As noted previously, in the September 2007 rating decision, the RO determined that there was no evidence that the Veteran's heart disease was secondary to the service-connected PTSD.  The RO additionally found there was no evidence that the Veteran's heart disease was permanently aggravated by his PTSD.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.    

The April 2009 letter shows the Veteran had increased health difficulties negatively impacted by his stress.  An August 2009 opinion from the Veteran's treating physician opined PTSD contributed to his CAD.  These "new" records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim (secondary causation) and raise a reasonable possibility of substantiating the claim.  Therefore, the claim for service connection for CAD, to include as secondary to the service-connected PTSD, is reopened.  See 38 C.F.R. § 3.156(a).  


Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448 .  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47   (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Appellant is claiming entitlement to service connection for CAD.  Specifically, she contends, and the Veteran before her, that his heart disease is the result of his service-connected PTSD.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Appellant/Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102.  In this regard, VA outpatient treatment records dated in 2001 and 2002 reveal the Veteran had longstanding depression and anxiety, which was later diagnosed as PTSD by VA examiners in 2002.  

In an April 2009 letter, the Veteran's social worker indicated the Veteran had long term difficulties with depression and anxiety since service.  She further stated that disturbing memories of service resurfaced while the  Veteran had been writing his memoirs.  She also noted the Veteran had increased health difficulties and that the Veteran was aware of the negative effects of stress in his life.  

In an August 2009 letter from the Veteran's treating physician, Dr. DEL, indicated the Veteran had been under his care since 2004 for the treatment of CAD, which required bypass surgery and stent.  Dr. DEL noted the Veteran was still suffering from exertional angina.  Dr. DEL stated the causes of the Veteran's heart disease include a family predisposition and dyslipidemia, but opined  that the PTSD the Veteran suffered from since his service in the military also contributed to his CAD.  Dr. DEL reasoned it was well known that stress could be an important factor in causing heart disease and a recent article in the Archives of General Psychiatry in January 2009 reported more evidence linking PTSD in veterans to the development of CAD later in life.  

In contrast, in a February 2010 addendum opinion, the VA examiner noted the Veteran had a history of hyperlipidemia, but no history for hypertension, diabetes mellitus, or smoking as risk factor for CAD.  The VA examiner opined there was no clear relationship between stress alone (PTSD) and CAD.  He further opined it was more likely than not that PTSD alone did not cause CAD in the Veteran.  No rationale was provided. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30   (1998), citing Owens v. Brown, 7 Vet. App. 429, 433   (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171   (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In support of the claim, medical treatise evidence was submitted, to include an article entitled "PTSD and Physical Health" by the National Center for PTSD.  This article revealed that a considerable amount of research found that psychological trauma (PTSD) had a negative effect on physical health, to include evidence that PTSD was related to cardiovascular disorders.  In fact the Center found a number studies showing an association between PTSD and poor cardiovascular health.    Another article entitled "Study Links Heath Disease to [PTSD]" from the New York Times News Service  revealed that studies suggested that veterans who suffered from PTSD were at an increased risk for heart attacks and fatal CAD.  The study referred to also suggest that the symptoms of PTSD may actually be a cause of heart disease and the more severe the symptoms, researchers found the greater the risk for heart disease.    

Competent medical evidence can mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314   (1998); see also Wallin v. West, 11 Vet. App. 509   (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228   (1999). 

In this case, when evaluating the ultimate merits of this claim, the Board finds that the probative value of the February 2010 VA opinion is diminished in light of the fact that it is not supported by clear rationale and the cumulative evidence of record.  Notably, the Veteran's treating physician provided rationale for his opinion that PTSD contributed to the Veteran's CAD based upon his care of the Veteran, his medical expertise, and competent medical treatise evidence, to include the New York Times article delineated above.  

The Board notes that medical treatise evidence can provide important support when combined with an opinion of a medical professional.  See Mattern, supra.  In this case there is such opinion evidence offered along with the treatise material.  There can be no doubt that further medical inquiry could be undertaken (VHA or independent medical opinion) with a view towards development of the claim; however, such development is limited to opinions based upon the existing medical evidence of record given that the Veteran is deceased.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).
Service connection for CAD as secondary to the service-connected PTSD is warranted. 


ORDER

New and material evidence has been received to reopen the claim of service connection for CAD, to include as secondary to the service-connected PTSD.  The appeal to this extent is allowed.


Entitlement to service connection for CAD as secondary to the service-connected PTSD is granted. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


